NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

SCOTT J. BIZZELL,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-886
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Scott J. Bizzell, pro se.


PER CURIAM.

              Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.